Broyles, C. J.
1. On the trial of one charged with having operated an automobile upon a public highway while under the influence of intoxicating liquors, the accused can lawfully be found guilty if the evidence authorizes a finding that he was driving an automobile on a public highway while he was so affected by intoxicating liquors as to make it less safe for him to operate the automobile than it would haye been if he had not been so affected. Hart v. State, 26 Ga. App. 61 (105 S. E. 383) ; Chapman v. State, 10 Ga. App. 725 (151 S. E. 110).
2. In the instant ease the judge, sitting without the intervention of a jury, was authorized to find from the evidence that on the day charged in the accusation the defendant operated an automobile on a public highway while under the influence of'intoxicating liquors; and, as the motion for a new trial contained the usual general grounds only, the judgment must be and is Affirmed.

Jenkvns, P. J., and Luke, J., concur.